      CASE 0:16-cv-01220-JRT-KMM Document 579 Filed 06/02/20 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Hudock et al.,                                              Case No. 0:16-cv-1220-JRT-KMM

                        Plaintiff,

 v.
                                                                      ORDER
 LG Electronics U.S.A., Inc., et al.,

                        Defendants.

 This document relates to:

 All actions


       This matter is before the Court on the parties’ Joint Motion Regarding Continued Sealing
for documents filed under temporary seal in connection with the Defendants’ motion to exclude
the opinions and testimony of the Plaintiffs’ damages experts, Steven Gaskin and Colin Weir.
(Joint Mot., ECF No. 471; Defs.’ Mot. to Exclude, ECF No. 373.) Having reviewed the relevant
documents and applying the legal standards articulated in IDT Corp. v. eBay, 709 F.3d 1220 (8th
Cir. 2013), the Joint Motion is GRANTED IN PART and DENIED IN PART as set forth in
this Order.

I.     Agreement to Unseal

       First, the Court notes that the parties have agreed that several documents filed under
temporary seal in connection with the Defendants’ motion to exclude should be unsealed. These
include: (1) Ms. Wilkinson’s Declaration submitted in support of the motion (ECF 377);
(2) excerpts of Gaskin’s deposition transcript (ECF 377-1, 387, 392-1); (3) excerpts of Weir’s
deposition transcript (ECF 377-4, 387-1); (4) excerpts of the deposition of Ronald Wilcox
(ECF 387-2); (5) excerpts of the deposition of Keith Ugone (ECF 387-3); and
(6) Ms. Wilkinson’s Reply Declaration (ECF 392). Based on the parties’ agreement that these
documents should be unsealed, the Clerk of Court is directed to unseal the documents at the
following docket entries: 377-1, 377-4, 387, 387-1, 387-2, 387-3, 392, 392-1.
      CASE 0:16-cv-01220-JRT-KMM Document 579 Filed 06/02/20 Page 2 of 8



II.    Remaining Documents

       The parties disagree as to the remaining documents at issue. The Defendants argue that
the following documents should remain under seal, and the Plaintiffs disagree: (1) the
Defendants’ unredacted memorandum of law in support of the motion to exclude (ECF 375);
(2) the Declaration of Dr. Ronald Wilcox and supporting exhibits (ECF 377-2); (3) the
Declaration of Colin Weir and exhibits (ECF 377-3); (4) the Declaration of Keith Ugone, Ph. D.,
and exhibits (ECF 377-5); (5) the Plaintiffs’ unredacted opposition memorandum (ECF 384); and
(6) the Defendants’ unredacted reply memorandum (ECF 390). 1

       A. Legal Standard

       The parties dispute the applicable legal standard. As previously noted by this Court, the
standard governing requests to seal documents depends on whether the documents constitute
“judicial records.” If they do, then there is a presumption of public access. IDT Corp. v. eBay,
709 F.3d 1220 (8th Cir. 2013); Aviva Sports, Inc. v. Fingerhut Direct Mktg., Inc., 960 F. Supp.
2d 1011, 1013 (D. Minn. 2013). Courts must weigh competing interests when determining
whether judicial records should be sealed or made publicly available. Webster Groves Sch. Dist.
v. Pulitzer Publ’g Co., 898 F.2d 1371, 1376 (8th Cir. 1990). Courts consider the degree to which
“sealing a judicial record would interfere with the interests served by the common-law right of
access and balance that interference against the salutary interests served by maintaining
confidentiality of the information sought to be sealed.” IDT Corp., 709 F.3d at 1223. This
balancing must take into account “the role of the material at issue in the exercise of Article III
judicial power and resultant value of such information to those monitoring the federal courts.” Id.
at 1224; see also Krueger v. Ameriprise Fin., Inc., Civ. No. 11-2781 (SRN/JSM), 2014 WL
12597948, at *8–9 (D. Minn. Oct. 14, 2014) (discussing information submitted in connection
with a motion for summary judgment and its impact on the adjudicatory process). The party
seeking to have the information sealed must show that there is a “compelling reason” to
overcome the public’s right to access judicial records.

       If the documents at issue are not “judicial records,” then the Court applies a “good cause”
standard to determine whether the material should be sealed. Krueger, 2014 WL 12597948, at
*11 (“If the documents are not judicial records, the Court will order the documents to remain


1
        The Defendants have also submitted proposed redactions that would allow the document
to be unsealed and publicly filed. (See ECF 472-2.) However, the Plaintiffs argue that the
proposed redactions are not appropriate under the circumstances.
     CASE 0:16-cv-01220-JRT-KMM Document 579 Filed 06/02/20 Page 3 of 8



under seal because Ameriprise met its burden under Rule 26(c) to establish good cause to
maintain the confidentiality of the documents.”). The party seeking to seal such documents must
demonstrate, pursuant to Fed. R. Civ. P. 26(c), that continued sealing is needed to protect it from
“annoyance, embarrassment, oppression, or undue burden or expense….” Fed. R. civ. P. 26(c).
The types of information the Court may choose to protect include “trade secrets or other
confidential research, development, or commercial information….” Id.

       The Court has not located any controlling precedent indicating whether documents filed
in connection with Daubert motions are subject to the “compelling reason” standard for
remaining sealed or the more lenient “good cause” standard. However, several courts apply the
stricter standard when documents at issue are “more than tangentially related to the merits of a
case….” See Sumotext Corp. v. Zoove, Inc., Case No. 16-cv-01370-BLF, 2019 WL 6841259, at
*1 (N.D. Cal. Dec. 1, 2019) (citing Ctr. For Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,
1101–02 (9th Cir. 2016)); Krueger, 2014 WL 12597948, at *9 n.8 (considering whether the
issues in the underlying class-certification motion were “related … only tangentially to the
underlying merits of plaintiffs’ claims”). Where the documents are filed in the context of
Daubert motions that are intertwined with the ultimate merits of the claims, courts will require a
showing sufficient to overcome the presumption of public access. Sumotext Corp., 2019 WL
6841259, at *1 (finding that the “compelling reasons standard applies” to sealing motions related
to “expert opinions relevant to the motion for summary judgment”); GoDaddy.com LLC v. RPost
Comm’ns Ltd., 2016 WL 1158851, at *3 (D. Ariz. Mar. 24, 2016) (applying “compelling
reasons” standard to request to seal documents filed in connection with plaintiff’s Daubert
motion to exclude defendant’s damages expert where plaintiff also sought summary judgment on
the question of lack of evidence of damages) (citing In re Midland Nat’l Life Ins. Co. Annuity
Sales Prac. Litig., 686 F.3d 1115, 1120 (9th Cir. 2012)); see also Gubarev v. Buzzfeed, Inc., 365
F. Supp. 3d 1250, 1255–56, 1258 (S.D. Fla. 2019) (providing that the public right of access
attaches to documents filed in connection with motions asking the court to invoke its powers and
finding that unsealing papers relating to Daubert motions was “critical for the public to be able
to understand the reasoning and substantive effect of the Court’s orders herein”).

       Against this legal landscape, the Court concludes that the Defendants are required to
provide compelling reasons to overcome the public’s right of access to the documents filed in
connection with their Daubert motion. Here, the Defendants suggest that the more lenient
standard should apply because their Daubert motion “turns on the admissibility of [the Plaintiffs’
experts’] testimony … and not the merits of Plaintiffs’ claims….” (Joint Mot. at 3–4.) However,
     CASE 0:16-cv-01220-JRT-KMM Document 579 Filed 06/02/20 Page 4 of 8



the Defendants understate the degree to which their efforts to exclude the opinions and testimony
of Plaintiffs’ damages experts are intertwined with the issues raised in the summary-judgment
motion. The Defendants have argued that they are entitled to summary judgment on all of the
Plaintiffs’ claims because they have provided insufficient evidence of damages. (Defs.’ Mem. in
Supp. of Summ. J. at 19–29, ECF 436.) More specifically, Defendants ask the District Court to
exclude the evidence provided by Plaintiffs’ damages experts in their Daubert motion, and if
those motions are successful, they suggest the Plaintiffs’ claims should be dismissed because
they have no admissible damages evidence. (Id. at 20–21.) Further, Defendants assert that they
are entitled to summary judgment because, even if the Plaintiffs’ expert reports are admissible,
such evidence is inadequate to prove damages. (Id. at 21–29.) Because the Daubert motion is
more than tangentially related to the substantive merits of the case, the documents related to the
Daubert motion are judicial records to which the presumption of public access applies.

       B. Analysis

       In support of their requests that the six documents listed above remain under seal, the
Defendants have offered the Declaration of Timothy Alessi (ECF 369-2), who is a Senior
Director of Product Marketing with LG, and the Declaration of Luke Motschenbacher (ECF 369-
2), a Vice President with Best Buy. Defendants rely on these Declarations to show that they
maintain confidentiality of certain information and that its public disclosure would cause
significant and undue harm to their businesses. (See, e.g., Joint Mot. at 5.) Both Mr. Alessi and
Mr. Motschenbacher describe how their respective companies are involved in competitive
industries, and Defendants rely on maintaining certain trade secrets and confidential strategies in
conducting their business. These include strategies for television pricing, maintenance of sales
data, results of consumer research and consumer surveys, strategies for developing online and in-
store marketing, and practices for responding to customer complaints. The Defendants argue that
revealing such information could cause both companies competitive harm. Below, the Court
considers these assertions of competitive harm in the context of the specific documents at issue.

               1. Defendants’ Unredacted Supporting Memorandum

       The Defendants filed the Daubert motion’s supporting memorandum in both redacted
and unredacted form, the latter being under temporary seal. The redacted version of the
memorandum removes a substantial amount of information the Defendants ask the District Court
to consider in support of their request to exclude the testimony of the Plaintiffs’ experts, Gaskins
and Weir. (ECF 374.)
     CASE 0:16-cv-01220-JRT-KMM Document 579 Filed 06/02/20 Page 5 of 8



       Having reviewed both versions of the memorandum in the context of the asserted
justifications for continued sealing found in the Declarations of Mr. Alessi and
Mr. Motschenbacher, the Court concludes that the memorandum in support of the Daubert
motion should be unsealed. A number of the redactions bear no relationship to the reasons the
Defendants claim continued sealing is justified. Specifically, the redactions on several pages in
the memorandum shield information that is not clearly related to any of the reasons given by the
Defendants for continued sealing. (See ECF 374 at 1–4, 6, 7, 9–12, 14 (line 4), 15–16, 16 (lines
19–20), 17, 19 (lines 5–6), 24 (Heading A), 30 (lines 1–2), 32–35.) These redactions do not
conceal proprietary technical information regarding LG’s televisions, pricing strategies, either of
the Defendants’ own sales data, results of the Defendants’ consumer surveys, their marketing
strategies, or their approaches to addressing customer complaints. Instead, the redacted material
includes discussion of the Plaintiffs’ experts’ relationship to one another, alleged flaws in their
analyses, and perceived limitations of their expert reports. There is no indication in the record
that the public disclosure of such information would cause competitive harm to either Defendant.

       The redaction on page 14 of a reference to Mr. Gaskin’s deposition (ECF 377-1) is
unsupported as the Defendants have agreed that the relevant excerpts of his deposition filed in
connection with the Daubert motion may be unsealed. The same is true for the information
redacted on page 23 and the final seven lines of page 24.

       There is also no compelling reason that the information redacted from the final four lines
on page 19 through the end of the first full paragraph on page 20 must remain under seal.
Although the discussion in the Defendants’ memorandum involves Plaintiffs’ expert’s analysis
of market data, historical facts about LG’s advertising, and the expert’s consideration of sales
data and pricing, no confidential details regarding the Defendants’ businesses are disclosed.
Therefore, there has been an insufficient showing that removing these redactions would cause the
Defendants competitive harm.

       The redactions on page 25 must go as well. These redactions are based on references to a
portion of the Defendants’ rebuttal expert’s report that the Defendants have proposed can be
publicly filed. (See ECF 472-2, Wilcox Decl. ¶¶ 87–88.) The same is true for the redactions on
pages 26 through 27, 28 through 29, and 30 through 31, which include references to similar
portions of the rebuttal report for which continued sealing is no longer requested, and to
Mr. Gaskins’ own report, which was publicly filed. (Id., Wilcox Decl. ¶¶ 87–93, 95, 99–102,
104; ECF 376-1.) Again, there has been an insufficient showing that revealing this information in
the memorandum would cause the Defendants’ competitive harm.
     CASE 0:16-cv-01220-JRT-KMM Document 579 Filed 06/02/20 Page 6 of 8



       Finally, the Court notes that the Defendants’ memorandum in support of their Daubert
motion discusses opinions offered by their expert Dr. Keith Ugone at pages 33–34, in a passage
that is redacted. (ECF 375 at 33–34.) The Court concludes below that the Defendants’ proposed
redactions to Dr. Ugone’s report, which include paragraphs cited in the Defendants’ brief, are
appropriate. However, the discussion of Dr. Ugone’s opinions in the Defendants’ memorandum
is not so detailed or otherwise revelatory of the types of strategic or other competitive
information that would expose the Defendants’ to competitive harm if it were publicly filed.
Therefore, there is no compelling reason to keep this portion of the brief under seal.

       Accordingly, the Court concludes that the memorandum in support of the Defendants’
Daubert motion should be unsealed in its entirety, and the Clerk of Court is instructed to
unseal the document at docket entry ECF 375.

               2. Dr. Wilcox’s Rebuttal Report

       Though it was originally filed entirely under seal, the Defendants have proposed filing
Dr. Wilcox’s rebuttal report in a redacted form. (ECF 472-2.) The Court has reviewed the
Defendants’ proposed redactions to this report, and concludes that the redactions would maintain
the confidentiality of information that the Defendants have a legitimate competitive interest in
keeping under seal. The Defendants have, therefore, carried their burden to demonstrate a
compelling reason for continued sealing, and the Clerk of Court is directed to keep the
document at ECF 377-2 under seal. However, Defendants must refile the document in the
proposed redacted form. Alternatively, if this document has been elsewhere made part of
the publicly available record in the same redacted form, the Defendants shall so inform the
Court and such refiling will be considered unnecessary.

               3. Declaration of Colin Weir and Exhibits

         The Court concludes that the Declaration of Colin Weir should be unsealed, but this
should occur subject to the Defendants’ proposed redactions in document number 472-2. In their
proposed redactions, the Defendants would only redact two tables reflecting Mr. Weir’s analysis
that is based on sales data. The Declarations of Mr. Alessi and Mr. Motschenbacher adequately
support the Defendants’ interests in maintaining the confidentiality of sales data, and this
information may properly be subject to continued sealing. Accordingly, the Clerk of Court is
directed to keep ECF No. 377-3 under seal. However, Defendants must refile the document
in the proposed redacted form. Alternatively, if this document has been elsewhere made
part of the publicly available record in the same redacted form, the Defendants shall so
inform the Court and such refiling will be considered unnecessary.
     CASE 0:16-cv-01220-JRT-KMM Document 579 Filed 06/02/20 Page 7 of 8



               4. Declaration of Dr. Keith Ugone

        Dr. Ugone is an economist and a retained rebuttal expert for the defense. He offered a
rebuttal report, which was originally filed under temporary seal, in support of the Defendants’
Daubert motion. (ECF 377-5.) Much as they did with the Wilcox Declaration discussed above,
the Defendants have proposed publicly filing Dr. Ugone’s Declaration with redactions. (ECF
472-2, Ugone Decl.) Although the proposed redactions to the Ugone Declaration and the
accompanying exhibits are substantial, they would maintain the confidentiality of the specific
results of consumer research and surveys conducted by LG and Best Buy, pricing and sales data,
and similar information. It is reasonable to infer the possibility of competitive harm from the
type of information covered by the proposed redactions in Dr. Ugone’s Declaration. The
possibility of competitive harm aligns with the justifications discussed in the Declarations of
Mr. Alessi and Mr. Mostchenbacher. For these reasons, the Clerk of Court is directed to keep
the document at ECF 377-5 under seal. However, Defendants must refile the document in
the proposed redacted form. Alternatively, if this document has been elsewhere made part
of the publicly available record in the same redacted form, the Defendants shall so inform
the Court and such refiling will be considered unnecessary.

               5. Plaintiffs’ Unredacted Opposition Memorandum

        The Plaintiffs filed both an unredacted version of their memorandum opposing the
Defendants’ Daubert motion (ECF 384) and a redacted version (ECF 385). For many of the same
reasons discussed above in the context of the Defendants’ memorandum supporting the Daubert
motion, the Court finds that much of the information in this memorandum need not be redacted
to protect the Defendants’ legitimate interests in avoiding competitive harm.

        There is one sentence in the Plaintiffs’ opposition brief that merits continued sealing. On
page 6 of their brief, the Plaintiffs reference Table 1 in the Declaration of Mr. Weir. The Court
has already determined that Table 1 may be properly redacted from a publicly filed version of
Weir’s Declaration, and the sentence immediately preceding the citation to Table 1 should be
redacted from the Plaintiffs’ opposition brief. The Defendants have not shown, however, that the
other redactions in the first six pages of the Plaintiffs’ opposition brief involve information that
would cause them undue harm if publicly disclosed. A redacted version of the opposition should
be refiled with those redactions removed. Accordingly, the Clerk of Court is directed to keep
the document at ECF 385 under seal. However, the Plaintiffs must refile the document in a
redacted form that corresponds to this Order.

               6. Defendants’ Unredacted Reply Memorandum

        The Defendants publicly filed a reply memorandum in support of their Daubert motion in
redacted form (ECF 391) and an unredacted version under temporary seal (ECF 390). As with
their opening memorandum, the Defendants redacted information from their reply brief unrelated
       CASE 0:16-cv-01220-JRT-KMM Document 579 Filed 06/02/20 Page 8 of 8



to the competitive harm that Mr. Alessi and Mr. Motschenbacher suggest would be caused by
public revelation. The redactions to the publicly-filed reply include: criticism of the information
Mr. Gaskin did or did not consider and his analysis (Reply at 3–4 & n.2; id. at 4–5, 7 (lines 4–6);
id. at 8 (lines 3–6, and 10–11); id. at 11); references to portions of Professor Wilcox’s own
analysis that Defendants have proposed to unseal (id. at 6; id. at 8–9); references to Mr. Gaskin’s
deposition, which the parties have agreed may be unsealed (id. at 6; id. at 7 (line 15)); a footnote
characterizing a portion of Professor Wilcox’s deposition testimony (id. at 9 n.5); discussion of
considerations that influenced the individual Plaintiffs’ own buying decisions (id. at 10–11 (lines
3–7)); and argument about the significance of Dr. Ugone’s analysis (id. at 11 (lines 13–18)).

       These redactions do not maintain confidential details about the Defendants’ own
proprietary marketing strategies, pricing decisions, sales data, consumer research, or approach to
addressing consumer complaints. As such, the Defendants have failed to demonstrate compelling
reasons for keeping the unredacted reply memorandum under seal, and the Clerk of Court is
directed to unseal the document at ECF No. 390.

III.    Conclusion

      For the reasons discussed, the Joint Motion Regarding Continued Sealing (ECF No. 471)
is GRANTED IN PART and DENIED IN PART as stated in this Order.

        IT IS SO ORDERED.


Date: June 2, 2020

                                                              s/Katherine Menendez
                                                             Katherine Menendez
                                                             United States Magistrate Judge
